IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,218-01


                  EX PARTE TYRONE LEARONE MCCURDY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT08497 IN THE 196TH DISTRICT COURT
                             FROM HUNT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Sixth Court of Appeals modified the judgment and

affirmed his conviction. McCurdy v. State, No. 06-12-00206-CR (Tex. App.—Texarkana Sept. 26,

2013) (not designated for publication).

        Applicant contends that the State failed to disclose evidence of a plea agreement it made with

Bernard Kelly, Jr., and knowingly elicited testimony from Kelly at trial that no promises had been

made in exchange for his testimony. Applicant also contends that trial counsel failed to object to
                                                                                                     2

Detective Mike Johnston’s testimony at trial, consult with or call a ballistics expert, and object when

a video of the deceased lasting approximately fifteen minutes was played at trial.

       On December 16, 2015, and May 17, 2017, we remanded this application for an evidentiary

hearing, a response from trial counsel, and findings of fact and conclusions of law. After holding

evidentiary hearings and making findings and conclusions, the trial court recommended that we deny

relief. Based on the trial court’s findings and conclusions and our own independent review of the

record, we agree with the trial court’s recommendation. Relief is denied.



Filed: November 14, 2018
Do not publish